department of the treasury internal_revenue_service washington d c q vy tax_exempt_and_government_entities_division u i l krererkeekerkerkeekrerereererereerr krekkrkeerererereerreererrereere krekekerererererereekeerere legend taxpayer a taxpayer b company sdollar_figure fund p bank c kaekekekeekrererererererrerer krekkekeererrerkeererkeererereke kreekerererrerererrerererere hkkkererrekrkrkrererrrerere krekerekererererrrerrrrerrere ira xx rekkkeerererrerereeekrerererer account e kekkeeererekrekrererererereree individual j kkekeekrekekrkererekererererreree amount f amount g amount h kekeerererkerrrererrererrerer kekkkerekerererrereererrererere keke ereerererererrerrrer dear kreekkreekreereerer this letter is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date date date and date in which you request a waiver of the 60-day rollover krekrkeereerererereerrereeekke requirement contained in sec_402 and sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a and taxpayer b are husband and wife taxpayer a maintained an individual_retirement_arrangement ira x with company s taxpayer a was also a participant in fund p taxpayer a represents that he was advised by individual j to make withdrawals from his accounts so that he would have funds to support taxpayer b’s long term nursing care needs on this advice taxpayer a withdrew amount f from ira x in may october and amount g from fund p in amount f was deposited into account e a checking account account documentation submitted with your request for a ruling indicate that on may maintained by taxpayer a at bank c and that on october amount g less withholding was also deposited into account e taxpayer a asserts that english is a tertiary language for him and that he did not understand individual j when she advised him to withdraw all of his funds taxpayer a asserts that he should have rolled these amounts over to an ira taxpayer a further asserts that he has not used or spent amount f and amount h since they have been in account e and that amount f and amount h continue to be held in account e taxpayer a submitted the most recent account statement for account e which shows an account balance far in excess of amount f and amount h amount h based on the facts and representations taxpayer a has requested that the service waive the 60-day rollover requirement with respect to the distribution of amount g from fund p and the distribution of amount f from ira x with respect to the distribution of amount g from fund p sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred kekerekrearkeekekrererereererer l consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed with respect to the distribution of amount f from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code rerkekekrererkekrererrerererer q sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers with respect to qualified_plan_distributions sec_402 of the code and with respect to iras sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_402 sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 and sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 and sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed kekrekkekrekekerekeerkeerererer y for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that a distribution in the amount of amount f was made to taxpayer a from ira x in may and a distribution in the amount of amount g was made to taxpayer a from fund p in october as supported by forms 1099-r issued to taxpayer a and submitted with his request for a ruling further documentation submitted with this request for a ruling indicate that on october taxpayer a deposited amount f into account e a checking account he maintains with bank c and that on october he deposited amount h into account e taxpayer a asserts that had he understood individual j’s instructions he would not have withdrawn amount f and amount g from his retirement accounts taxpayer a asserts that he has not used amount f or amount h since these amounts have been in account e and that such funds continue to be held in account e taxpayer a has submitted the most recent account statement for account e showing a balance far in excess of amount f and amount h therefore assuming that the distribution of amount g qualifies as an eligible_rollover_distribution under sec_402 of the code pursuant to sec_402 and sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ira x and amount g from fund p taxpayer a is granted a period of days from the issuance of this ruling letter to rollover amount f and amount g to an ira provided all other requirements of sec_402 and sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 and sec_408 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto the foregoing rulings do not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this ruling assumes that ira x met the requirements of code sec_408 at all times relevant to this transaction this ruling further assumes that fund p satisfies the requirements of code sec_401 at all time relevant to this transaction these rulings are directed only to the taxpayer who requested it section no opinion is expressed as to whether the distribution from fund p qualifies as an eligible_rollover_distribution under code sec_402 k of the code provides that it may not be used or cited as precedent hra krerererererirererere aa a copy of this letter_ruling is sent to your authorized representative pursuant to provisions of a power_of_attorney on file in this office if you have any questions please contact se tsep ra t sincerely yours signed dotcr b filed joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
